Citation Nr: 1423854	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right wrist disability on an extra-schedular basis, rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; 30 percent from October 1, 2008, to January 26, 2011; and 40 percent as of January 27, 2011.

2.  Entitlement to an increased rating for right wrist neuropathy on an extra-schedular basis, rated 30 percent disabling.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.

In a December 2012 decision, the Board denied entitlement to ratings for a right wrist disability rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; 30 percent from October 1, 2008, to January 26, 2011; and 40 percent as of January 27, 2011.  The Board's December 2012 decision also granted a separate 30 percent disability rating for right wrist neuropathy.  The Board declined to refer the claims for consideration of an extra-schedular rating.  In that December 2012 decision, the Board also remanded a claim of entitlement to a TDIU, and development of that claim has not yet been completed.  

The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims.  In a October 2013 Memorandum Decision, the Court set aside that portion of the Board's December 2012 decision that determined that referral of the Veteran's claims for extra-schedular ratings was not warranted and remanded the matter for further proceedings consistent with the decision.  The October 2013 Decision did not disturb the Board's findings regarding the schedular rating of the Veteran's right wrist disability and right wrist neuropathy.


REMAND

The Court Decision noted that it was premature for the Board to decline to assign an extra-schedular rating when the record was incomplete on the issue of occupational impairment, which was relevant to the extra-schedular determination.  Pursuant to the Board's December 2012 Remand, the Veteran received an examination of his right wrist in August 2013.  The issue of TDIU has not yet been readjudicated pursuant to the terms of the December 2012 Remand.  Accordingly, on Remand, the Agency of Original Jurisdiction should address whether the Veteran's claims for increased ratings for a right wrist disability and right wrist neuropathy warrant referral for consideration of extra-schedular ratings.  The Veteran's claim of entitlement to a TDIU should also be adjudicated.  Because the claim for TDIU is still pending, the claim for extra-schedular compensation for the right wrist must also be deferred pending that claim being readjudicated.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for increased ratings for a right wrist disability and right wrist neuropathy on an extra-schedular basis.  Readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

